EXHIBIT 10.06

 

Amendment #1 to Participation Agreement

 

 

This Amendment #1 to Participation Agreement (this “Amendment”) is made as of
May 30, 2018 by and between Amyris, Inc., a Delaware corporation (the
“Company”), and John Melo (the “Employee”).

WHEREAS, the Company has selected the Employee to participate in the Amyris,
Inc. Executive Severance Plan (the “Plan”; capitalized terms not otherwise
defined herein shall have the meanings given to them in the Plan) and has
previously executed a Participation Agreement, dated as of December 18, 2013
(the “Participation Agreement”), with the Employee setting forth the terms and
conditions of such participation.

WHEREAS, the Company and the Employee desire to amend the Participation
Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.       Amendment. Section 2 of the Participation Agreement (“Waiver of Other
Severance and Benefits”) is hereby deleted in its entirety and replaced with the
following:

 

“2. Waiver of Other Severance and Benefits. By signing below, the Employee
agrees to waive any rights the Employee may have in connection with any change
of control or severance benefits that may be contained in the Company’s
employment offer letter to the Employee, any equity agreement by and between the
Company and the Employee and any other agreement that specifically relates to
accelerated vesting of any Stock Awards, other than any such rights contained in
that certain Performance Stock Option Award Agreement between the Company and
the Employee relating to that certain stock option award granted to the Employee
on May 29, 2018 (the “Option Award Agreement”). In the event of any conflict
between this Participation Agreement or the Plan and the Option Award Agreement
relating to accelerated vesting of Stock Awards, the terms of the Option Award
Agreement shall govern and control.”

2.       Full Force and Effect. Except as expressly modified by this Amendment,
the terms of the Participation Agreement shall remain in full force and effect.

3.       Entire Agreement. This Amendment, the Participation Agreement and the
Plan constitute the entire agreement between the Employee and the Company with
respect to the subject matter hereof and thereof and supersede all prior
agreements, written or oral, relating hereto or thereto.

4.       Counterparts; Facsimile. This Amendment may be executed in one (1) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile, or by email in portable document format
(.pdf), and delivery of any signature page by such method will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

 

 

[remainder of this page intentionally left blank]

 



 1 

 



Amyris, Inc.

By: /s/ Christine Ofori

Title: Chief People Officer

Employee

 

Signature /s/ John Melo

John Melo

Printed Name

 

 

 

[signature page to Amendment #1 to Participation Agreement]

 

 

2

 



 

